Citation Nr: 0213792	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-45 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee dislocation (other than chondrocalcinosis), 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for chondrocalcinosis 
of the right knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1963 to 
September 1970, and from June 1971 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
residuals of a right knee injury.  The veteran appealed this 
determination to the Board.

In October 1997, the Board remanded the claim to the RO for 
further development.  In an April 1999 rating decision, the 
RO granted service connection for chondrocalcinosis of the 
right knee with limitation of motion, and assigned a separate 
10 percent rating effective March 13, 1995.  The claim for a 
rating in excess of 10 percent for residuals of a right knee 
dislocation (other than chondrocalcinosis) remained denied.  
The case has now been returned to the Board for appellate 
review; and the Board has separated the matter into two 
issues as noted on the previous page.  

The Board notes that in the October 1997 remand, the Board 
referred the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  In an April 1999 rating decision, 
the RO denied entitlement to this benefit.  There is no 
indication that the veteran filed a timely notice of 
disagreement pertaining to this matter and the issue has not 
been certified for appellate review.  Hence, it will not be 
addressed in this decision.  Nevertheless, in his September 
2002 Brief, the veteran's representative has again raised a 
claim for this benefit.  The matter is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  
2.  Residuals of a right knee dislocation (other than 
chondrocalcinosis) is manifested by slight instability.  

3.  Chondrocalcinosis of the right knee is manifested by 
slight limitation of flexion of the right leg with crepitus 
and pain.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
right knee dislocation (other than chondrocalcinosis), have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2001).  

2.  The criteria for an increased rating for 
chondrocalcinosis of the right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.73, 
Diagnostic Codes 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Rating decisions, a statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for VA's decisions, and the 
information and evidence needed to substantiate the claims.  
Specifically, in compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a March 28, 2002 letter from the RO 
apprised the veteran of the development VA would attempt to 
perform, and the evidence the veteran needed to provide to 
substantiate his claim for increased compensation benefits.  
The RO noted that VA would make reasonable efforts to obtain 
relevant evidence; however, he was responsible for submitting 
the evidence.  The RO also listed the evidence that had 
currently been associated with the file.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.  
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and records from the 
Social Security Administration were associated with the file, 
and the veteran was afforded VA examinations in May 1995, 
June 1996 and April 1998.  

Pursuant to the Board's October 1997 remand, the veteran was 
scheduled for several additional VA orthopedic examinations 
in November 1999, March 2000, and July 2000, the he either 
failed to report to or canceled.  It was noted in the claims 
folder that there was some confusion regarding the veteran's 
address; however, notices were went to all of his known 
addresses.  The veteran's representative was contacted and he 
could not get in touch with the veteran.  In a June 2000 
Memorandum, a national service officer returned the file to 
the RO for further action.  As discussed above, none of the 
correspondence sent to the veteran by either the RO or the 
Board was returned as undeliverable.  A review of VA 
outpatient treatment reports shows that the veteran resides 
outside the country for the majority of the year, but he 
never provided an address that he could be contacted at in 
that location.  Furthermore, he has sought treatment for his 
various disabilities at a VA Medical Center in 1998, 2000, 
and 2001.  

"It is the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown 5 Vet. App. 262 (1993).  There is no 
indication that there exists any evidence which has a bearing 
on this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal.  
Consequently, the Board finds that VA has made reasonable 
efforts to assist the veteran in the development of this 
claim, and the duty to assist has been met.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2001).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  

I.  Residuals of a Right Knee Dislocation (other than 
chondrocalcinosis) 

The veteran's residuals of a right knee dislocation (other 
than chondrocalcinosis) are currently rated 10 percent 
disabling under Diagnostic Code 5257, which pertains to 
recurrent subluxation or lateral instability of the knee.  
Slight recurrent subluxation or lateral instability is 
assigned a 10 percent disability rating.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Upon VA examination in May 1995, the veteran reported that he 
could not walk up more than two flights of stairs and that 
the pain in his knee had progressively gotten worse.  
Clinical evaluation revealed a mild gait dysfunction.  There 
was some soft tissue hypertrophic change in the right knee, 
but no tenderness, redness or swelling.  There was mild 
anterior-posterior laxity and mild internal and external 
laxity of the right knee.  Upon VA examination in June 1996, 
the veteran related that the right knee swelled with changes 
in the weather which added to his mobility problems.  The 
examiner noted that he walked stiffly with a cane.  Physical 
examination showed no erythema, calor, or edema in the knee.  
There was also no discoloration.  The joint was stable and 
there was no anterior or posterior drawer sign.  The 
diagnosis was mild to moderate degenerative joint disease of 
the right knee with associated chondromalacia.  

Upon VA examination in August 1998, the veteran's right knee 
was noted to be of increased volume in comparison to the left 
knee; however, there was no ballottable fluid, increased 
heat, or other signs of inflammation.  The impression was 
internal derangement of the right knee.  VA outpatient 
treatment reports indicate that the veteran presented in 
September 1998 with complaints of increased effusion, heat, 
and erythema in the right knee after he walked more than 
usual.  The right knee was aspirated and he was given a 
steroid injection.  In December 1998, he reported complete 
resolution of the pain in his right knee after the treatment 
in September.  

Based on the clinical evidence of record, the Board finds 
that the instability associated with the veteran's right knee 
dislocation has been shown to be no more than slight.  
Therefore, a higher rating under Diagnostic Code 5257 may not 
be assigned.  The Board acknowledges that the veteran has 
been reported to walk with a cane and he has remarked that he 
had fallen due to weakness in the knee.  However, the 
clinical reports do not demonstrate the use of a brace or 
other objective finding sufficient to establish that he has 
moderate right knee instability.  Additionally, since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are inapplicable.  See 
Johnson, supra.  Consequently, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for residuals of a right knee dislocation (other than 
chondrocalcinosis).  Therefore, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  

II.  Chondrocalcinosis of the Right Knee 

As discussed in the Board's October 1997 remand, a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97.  
Pursuant to the Board's remand, the RO observed that X-rays 
of the veteran's right knee showed evidence of 
chondrocalcinosis, although without associated degenerative 
changes.  Nevertheless, a separate 10 percent rating was 
granted under Diagnostic Code 5260, based on findings of 
limitation of motion of the leg due to the chondrocalcinosis.  

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  A noncompensable rating is assigned when flexion is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees; and a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Diagnostic Code 5261 
pertains to limitation of extension of the leg.  A 
noncompensable rating is assigned when extension is limited 
to 5 degrees; a 10 percent rating is assigned when extension 
is limited to 10 degrees; and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  Full range of motion of the 
knee is measured from 0 degrees to 140 degrees in extension 
and flexion.  38 C.F.R. § 4.71, Plate II (2001).  

Upon VA examination in May 1995, the veteran had full 
extension of the right knee with some discomfort, but he 
could flex the knee to 135 degrees.  There was some mild 
crepitus of the knee upon flexion and extension; and he was 
unable to perform a weight-bearing squat due to pain in the 
knee.  Upon VA examination in June 1996, range of motion of 
the veteran's right knee was flexion to 110 degrees and 
extension to 0 degrees.  There was pain upon flexion of the 
knee; however, the examiner noted that the pain was not in 
the knee but in the low back.  Upon VA examination in April 
1998, the veteran's right knee was found to be normal.  There 
was no patellofemoral crepitus and patella tracking was 
normal.  There was no crepitus or discomfort with 
patellofemoral grinding test or during the tracking 
maneuvers.  Range of motion of the right knee was from 0 
degrees to 145 degrees.  Good strength was observed on both 
flexion and extension.  His gait was also normal.  The 
examiner noted that there was no specific pain, weakness, 
stiffness or swelling in the right knee, and he could not 
identify any additional functional limitations with respect 
to standing, walking, or climbing.  

Based on the range of motion studies reported above, the 
veteran does not meet the criteria for a compensable rating 
under Diagnostic Code 5260 or 5261.  However, based on the 
objective findings of crepitus in the patella and pain upon 
motion, particularly in May 1995, and with consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the veteran was 
assigned the next higher rating of 10 percent for his 
chondrocalcinosis of the right knee.  There is no objective 
clinical evidence that would support the assignment of a 
higher rating.  Consequently, the Board concludes that the 
preponderance of the evidence is against an increased rating 
for chondrocalcinosis of the right knee.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  

III.  Extra-schedular Rating

In the April 1999 supplemental statement of the case, the RO 
considered the matter of an extraschedular rating under 
38 C.F.R. § 3.321(b) (2001).  The RO found that referral for 
extra-schedular consideration was not warranted in this case.  
The Board agrees.  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  
38 C.F.R. § 3.321(b)(1) (2001); Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  The regulation provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

The record does not reflect that the veteran has required any 
hospitalization for his right knee disability.  Moreover, 
there is no objective evidence that right knee disability 
markedly interfered with employment beyond that contemplated 
by the rating schedule.  In fact, in August 1998, a VA 
examiner stated that although the veteran could not perform 
physical labor due to his knee pain, his condition did not 
otherwise preclude employment.  Accordingly, the Board finds 
that there is no objective medical evidence which 
demonstrates anything exceptional or unusual about the 
veteran's service-connected right knee disability which is 
not contemplated in the criteria in VA's Schedule for Rating 
Disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Hence, referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

An increased rating for residuals of a right knee dislocation 
(other than chondrocalcinosis) is denied.  

An increased rating for chondrocalcinosis of the right knee 
is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

